DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first fastener that attaches the adjustable girt to the support leg as recited in claim 9, the holes in the bend of claim 4 and the aperture in the web of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 13-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim. Each of claims 13-15 depends from a plurality of claims. Claim 13 depends from claims 1 and 2. Claim 14 depends from claims 3, 5 and 12. Claim 15 depends from claims 3, 11 and 7. See MPEP § 608.01(n).  Accordingly, the claims 13-15 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a system and devices” in the preamble. However, dependent claims only recite “the device of claim 1”. It is unclear what structure is being referenced and what encompasses the “system” and what encompasses the plural “devices”.

Claim 8 references each of a first return, an arm, a second return contiguous with the first return and extending from the arm, and a support leg extending from the second return. None of these structures are referenced in combination in the figure. In particular, first and second returns are not mentioned in association with the sub-girt, and three different arms are identified, such that it is unclear which arm is being claimed. A clear understanding of the claimed invention cannot be ascertained based on the disclosure in relation to the claim.
Claim 9 depends from claim 1 and references “said support leg”. It is unclear if the first or the second support leg of claim 1 is being referenced. Further, the adjustable girt is understood to be reference numeral D in Fig. 1. This does not appear to be attached to any support leg of the stud with a fastener except by indirect connection through the sub-girt. Additionally, claim 9 specifies an adjustable girt, but it is not understood how the adjustable girt understood to be reference numeral D in Fig. 1 is associated with the stud (A) of claim 2.
Claims 13-15 refer to the claim structure of numerous parent claims in each of claims 13-15 muddying the intended scope of each claim and rendering each unclear.
Claim 10 recites “said alignment” in line 2 lacking antecedent basis. It is unclear what structure is being referenced.
Claims 7 and 11 reference “anti-rotation”. However, the disclosure does not expound on anti-rotation or rotation making a clear understanding of the claim unascertainable.
Claim 11 depends from claim 2 and specifies a spacer. However, the only spacer (C) is associated with the sub-girt, rather than the stud of claim 2. It is unclear what structure is being referenced.
Claim 13 recites “said sub-girt of claim 2”. A sub-girt is not claimed in claim 2. It is unclear what structure is being referenced.
Claim 14 recites “said sub-girt” lacking antecedent basis. It is unclear what structure is being referenced.
It appears that several of the dependencies in the claims are incorrected muddying the scope of the claims.
The list of 112(b) issues above is representative but not exhaustive of those in the claims. In addressing the 112(2) issues, the claims should carefully be reviewed by Applicant for clarity and consistency.
The claims have been examined as best understood.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without speculating and guessing as to what structure in the disclosure is being referenced by the claims. The structural relationship between components (e.g. the lower arm 34, upper arm 40 and diagonal support 32 connecting them as labeled in Fig. 1 and referenced in the specification) is critical and essential to the practice of the invention but not included in the claims. Instead, different terminology absent from the disclosure is relied upon by the claims. Further, claimed structure (e.g. anti-rotation) is not explained or referred to in the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson, US 3,066,772.
Regarding claim 1:
Gibson discloses a stud (10) having: a first support leg (11), said first support leg terminating in a first return (18) for contacting sheathing; a web , said web being contiguous with said support leg and extending from said first 7return; a second return (18 on the opposing side of the stud in Fig. 5), said second return being contiguous with said first return, and 8extending from said web; a second support leg (also labeled 11), said second support leg being contiguous with 9said web; a double return (17), said double return being contiguous with and in close proximity to 10said second return, and said double return terminating at said web.
Regarding claim 2:
Gibson discloses wherein said second return, said second support, and said double 12return are configured on both terminations of said web (this stands contradictory to parent claim 1, but the structure of Gibson can reasonably be construed in both ways).
Regarding claim 3:
Gibson discloses at least one tab (16), said tab extending from said 15web and angularly positioned against said double return to prevent said double return from 16further movement.
Regarding claim 4:
Gibson discloses a bend, said bend having holes (23), and said holes i8being configured linearly to allow easy forming of said bend.
Regarding claim 5:
Gibson discloses a fastener (22), said fastener penetrating said 20second return and said double return in sequence so that said fastener is positionally fixed.
Regarding claim 6:
Gibson discloses at least one aperture (13) in the web.
Regarding claim 7:
Gibson discloses wherein said second return and said double return creating an anti- 23rotation means for said fastener via friction from two locations and counteracting forces 24between said second return and double return caused from the insertion of said fastener into 25them.
Regarding claim 8:
Gibson discloses a sub-girt having: a first return (18), said first return terminating in an arm (17), said arm extending from said first return; a second return (16); said second return contiguous with said first return and extending from said arm.
Regarding claim 9:
Gibson discloses wherein one of the two support legs is variably attached to an adjustable girt (16) via a first fastener (22).
Regarding claim 10:
Gibson discloses holes (that receive fastener 22), said holes aligned within the first and second returns, and said alignment substantially perpendicular to said first and second returns, and said holes for placement of a second fastener (also labeled 22 in Fig. 5).
Regarding claim 11:
Gibson discloses a spacer (16) fixed between the returns, said spacer creating anti-rotation of said second fastener via friction.
Regarding claim 12:
Gibson discloses wherein the second fasteners is positionally fixed between the returns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633